DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites, “at least one electronic wire is at at least” in line 2. This appears to be a typographic error and could be amended to read as, “at least one electronic wire is at  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (U.S. 2005/0130490) in view of Jin et al. (U.S. 9,768,568), and further in view of Wanha et al. (U.S. 9,985,367).
With respect to claim 1, Rose discloses a single-row electrical wire structure, comprising: a first circuit board (7, Fig. 1), wherein a board-to-board connector (6, Fig. 
Rose, however, fails to disclose that the wires within the wire assembly comprise a plurality of high-speed signal pairs and at least one low-speed signal pair, wherein one of two ends of each of the high-speed signal pairs and one of two ends of the at least one low-speed signal pair are connected to the first group of contacts.
Rose discloses a high speed cable assembly (paragraph [0029]). It is known within the art of high speed cable and connector assemblies to have a plurality of high-speed signal pairs and at least one low-speed signal pair. Jin is an example within the art that teaches a high-speed cable assembly (200, Figs. 1-4) wherein the cable comprises high-speed signal pairs (202, Figs. 1-4) and at least one low-speed signal pair (204, Figs. 1-4), wherein one of two ends of each of the high-speed signal pairs and one of two ends of the at least one low-speed signal pair are connected to contacts (see Fig. 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the wire assembly of Rose with the teachings of Jin so as to have a plurality of high-speed signal pairs and at least one low-speed signal pair, wherein one of two ends of each of the high-speed signal pairs and one of two ends of the at least one low-speed signal pair are connected to the first 
Further, the combined teachings of Rose and Jin fails to explicitly disclose a first spacing between a contact in the first group of contacts corresponding to a first high-speed signal pair of the high-speed signal pairs and a contact in the first group of contacts corresponding to a second high-speed signal pair of the high-speed signal pairs adjacent to the first high-speed signal pair is at least equal to or greater than 2 times of the width.
Wanha is an example within the art that teaches a connection system (see wafers 80 in Fig. 7) comprising high-speed differential pairs (70a/70b, Fig. 7) connected with corresponding signal contacts (86a/86b, Fig. 5). Further, Wanha teaches that it is desirable to have the spacing between adjacent differential pairs be between 1 and 2.5 times the distance between conductors within a single differential pair (see col. 8, lines 49-61).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the wire assembly of Rose with the teachings of Wanha as to have a first spacing between a contact in the first group of contacts corresponding to a first high-speed signal pair of the high-speed signal pairs and a contact in the first group of contacts corresponding to a second high-speed signal pair of the high-speed signal pairs adjacent to the first high-speed signal pair be at least equal to or greater than 2 times a distance between center portions of adjacent two contacts of the first group of contacts, so as to ensure all the wires of each differential pair could be effectively connected to the contacts of the circuit board despite size 
With respect to claim 2, Rose discloses the single-row electrical wire structure according to claim 1, further comprising a second circuit board (see the other circuit board 7 in Fig. 1), wherein an electrical connector (see the second connector 6 in Fig. 1) is on the second circuit board; the second circuit board comprises a second group of contacts arranged into a single row, the second group of contacts is connected to the other end of the wire assembly (see paragraph [0031]).
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Rose, Jin, and Wanha disclose the single-row electrical wire structure according to claim 1, wherein the wire assembly comprises a plurality of the low-speed signal pairs (see 204 in Figs. 1-4 of Jin), a second spacing between a contact in the first group of contacts corresponding to a first low-speed signal pair of the low-speed signal pairs and a contact in the first group of contacts corresponding to a second low-speed signal pair of the low-speed signal pairs adjacent to the first low-speed signal pair is at least equal to or greater than 1.5 times of the width. See the teachings of Wanha above from the obvious modification made in the rejection of claim 1. Specifically, Wanha teaches that it is desirable to have adjacent signal pairs spaced apart by 1 and 2.5 times the distance between conductors within a single differential pair.
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Rose, Jin, and Wanha disclose the single-row electrical wire structure according to claim 1, further comprising a low-speed 
With respect to claim 9, Rose discloses the single-row electrical wire structure according to claim 1, further comprising at least one electronic wire (8a, Fig. 1), wherein the at least one electronic wire is at least one of two sides (see 8a and 8b in Fig. 2) of the wire assembly and connected to the first circuit board.
With respect to claim 10, Rose discloses the single-row electrical wire structure according to claim 1, further comprising a first outer cover (see 2a and 2b in Fig. 1), wherein the first outer cover is on the first circuit board to cover the high-speed signal pairs (see Fig. 2).
With respect to claim 11, Rose discloses the single-row electrical wire structure according to claim 1, wherein the electrical connector is another board-to-board connector (see paragraph [ 0030]), the another board-to-board connector comprises an insulated housing (it is understood in the art that a board-to-board mezzanine connector, as disclosed by Rose, comprises an insulative housing that surrounds the terminals) and a plurality of terminals (see at the lead line of 6 in Fig. 1) at the insulated housing, the another board-to-board connector is a receptacle connector or a plug connector. See Fig. 1.
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Rose, Jin, and Wanha disclose the single-row electrical wire structure according to claim 1, wherein the electrical connector .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, Jin, Wanha (as applied to the rejection of claim 1, above), and further in view of Chen et al. (U.S. 7,690,930).
With respect to claim 5, and in view of the obvious modification as noted above with respect to claim 1, Jin teaches high speed signal pairs and at least one low speed signal pair. Rose discloses that wires are coaxial wires.
However, the combined teachings of Rose, Jin, and Wanha fail to disclose that the respective wires comprise a conductive layer, the conductive layers are connected to a grounding sheet.
Chen, on the other hand, is an example within the art that teaches a high-speed wire assembly to be connected to a PCB (see Abstract and Figs. 2-3), wherein the wires are coaxial (see Fig. 2G) and comprise a conductive layer (see shield threads 238 and 248 in Fig. 2G), the conductive layers are connected to a grounding sheet (see 237 and 249 in Figs. 2G-2I).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the wire assembly of Rose with the teachings of Chen as to have a conductive layer, the conductive layers being connected to a grounding sheet, so as to provide shielding for the high-speed and low-speed signal pairs thus providing protection against EMI.

With respect to claim 7, and in view of the obvious modification as noted above with respect to claim 5, the combined teachings of Rose, Jin, Wanha, and Chen disclose the single-row electrical wire structure according to claim 6, wherein a plurality of block members (see 121a and 121b in Figs. 7B and 7D of Wanha) extends from a side portion of the at least one grounding sheet (see grounding sheet 120, Figs. 7B and 7D of Wanha and shield thread 238 in Fig. 2G of Chen) and each of the block members is electrically connected to the first circuit board. The grounding sheet 238 of Chen is soldered to grounding areas 210 of the PCB 202. Wanha uses block members 121a/b  to connect the grounding sheet 120 directly to the tail portions 94 of grounding terminals 87a/b.
With respect to claim 8, and in view of the obvious modification as noted above with respect to claim 5, the combined teachings of Rose, Jin, Wanha, and Chen disclose the single-row electrical wire structure according to claim 6, wherein a portion of the at least one grounding sheet protruding from a side portion of the first circuit board is in contact with a metallic covering member (see 237 in Figs. 2G-2H).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references disclose wire assemblies and/or connector arrangements for high-speed conductor pairs and low-speed conductor pairs.
Further, Kurachi US 9,397,447 and Niitsu US 2011/0083889 are further examples of board-to-board connectors mounted on circuit boards that are connected by a wire assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833